Exhibit 10.24 NOTE AND WARRANT PURCHASE AGREEMENT This Note and Warrant Purchase Agreement, dated as of March 17, 2015 (this “Agreement”), is entered into by and among BREKFORD CORP., a Delaware corporation (the “Company”), and the persons and entities listed on the schedule of investors attached hereto as ScheduleI (each an “Investor” and, collectively, the “Investors”), as such Schedule I may be amended in accordance with Section 8 hereof. RECITALS A.On the terms and subject to the conditions set forth herein, each Investor is willing to purchase from the Company, and the Company is willing to sell to such Investor, a convertible promissory note in the principal amount set forth opposite such Investor’s name on ScheduleI hereto, together with a related warrant to acquire shares of the Company’s capital stock. B.Capitalized terms not otherwise defined herein shall have the meaning set forth in the form of Note (as defined below) attached hereto as ExhibitA and the Warrant (as defined below) attached hereto as Exhibit B. AGREEMENT NOW THEREFORE, in consideration of the foregoing, and the representations, warranties, and conditions set forth below, the parties hereto, intending to be legally bound, hereby agree as follows: 1.The Notes and Warrants. (a)Issuance of Notes.Subject to all of the terms and conditions hereof, the Company agrees to issue and sell to each of the Investors, and each of the Investors severally agrees to purchase, a convertible promissory note in the form of ExhibitA hereto (each, a “Note” and, collectively, the “Notes”) in the principal amount set forth opposite the respective Investor’s name on ScheduleI hereto.The obligations of the Investors to purchase Notes are several and not joint.The aggregate principal amount for all Notes issued hereunder on the First Closing Date shall not exceed $715,000. The aggregate principal amount for all Notes, if any, issued hereunder on the Second Closing Date shall not exceed $440,000. (b)Issuance of Warrants.Concurrently with the issuance of the Notes to the Investors, the Company will issue to each Investor a warrant in the form attached hereto as ExhibitB (each, a “Warrant” and, collectively, the “Warrants”) to purchase up to a number of shares of Common Stock (the “Warrant Shares”) equal to the number of shares set forth opposite each Investor’s name on Schedule I hereto. (c)Delivery. The initial sale and purchase of the Notes and Warrants shall take place at a closing (the “First Closing”) to be held at such place and time as the Company and the Investors may determine (the “First Closing Date”). At the First Closing, the Company will deliver to each of the Investors the Note and Warrant to be purchased by such Investor, against receipt by the Company of the corresponding purchase price set forth on Part A of Schedule I hereto (the “Purchase Price”), minus $20,000 as a credit for legal and due diligence expenses ($7,500 of which has been paid by the Company on or prior to the date ofthis Agreement).Each of the Company and Gemini Master Fund, Ltd. (the “Gemini Investor”) may, but are not obligated to, mutually agree in writing to conduct a second closing on or before May 1, 2015 (the “Second Closing”) to be held at such place and time as the Company and the Gemini Investor may mutually agree in writing (the “Second Closing Date”).The Company agrees that if the Gemini Investor does not agree to conduct a Second Closing, the Company may not conduct a Second Closing with another Investor.At such Second Closing, the Company will deliver to the Gemini Investor the Note and Warrant to be purchased by the Gemini Investor, against receipt by the Company of the corresponding Purchase Price set forth on Part B of Schedule I hereto.Each of the Notes and Warrants will be registered in such Investor’s name in the Company’s records. (d)Use of Proceeds. The proceeds of the sale and issuance of the Notes shall be used for general corporate purposes. (e)Payments. The Company will make all cash payments due under the Notes in immediately available funds by 1:00p.m. Pacific time on the date such payment is due at the address for such purpose specified below each Investor’s name on ScheduleI hereto, or at such other address, or in such other manner, as an Investor or other registered holder of a Note may from time to time direct in writing. 2.Representations and Warranties of the Company. Except as set forth on the Disclosure Schedule, attached as ScheduleII, delivered to the Investor at the applicable Closing (each, a “Disclosure Schedule”), the Company represents and warrants to each Investor that: (a)Due Incorporation, Qualification, etc. The Company (i)is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware; (ii)has the power and authority to own, lease and operate its properties and carry on its business as now conducted; and (iii)is duly qualified, licensed to do business and in good standing as a foreign corporation in each jurisdiction where the failure to be so qualified or licensed could reasonably be expected to have a Material Adverse Effect on the Company. 1 (b)Authority. The execution, delivery and performance by the Company of each Transaction Document to be executed by the Company and the consummation of the transactions contemplated thereby (i)are within the power of the Company and (ii)have been duly authorized by all necessary actions on the part of the Company. (c)Enforceability. Each Transaction Document executed, or to be executed, by the Company has been, or will be, duly executed and delivered by the Company and constitutes, or will constitute, a legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except: (i) as limited by general equitable principles and applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally, (ii) as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies and (iii) insofar as indemnification and contribution provisions may be limited by applicable law. (d)Non-Contravention. The execution and delivery by the Company of the Transaction Documents executed by the Company and the performance and consummation of the transactions contemplated thereby do not and will not (i)subject to the Required Approvals, violate the Company’s Certificate of Incorporation or Bylaws (as amended, the “Charter Documents”) or any material judgment, order, writ, decree, statute, rule or regulation applicable to the Company; (ii)violate any provision of, or result in the breach or the acceleration of, or entitle any other Person to accelerate (whether after the giving of notice or lapse of time or both), any mortgage, indenture, agreement, instrument or contract to which the Company is a party or by which it is bound; or (iii)result in the creation or imposition of any Lien upon any property, asset or revenue of the Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of any material permit, license, authorization or approval applicable to the Company, its business or operations, or any of its assets or properties; except in the case of each of clauses (ii) and (iii), such as could not have or reasonably be expected to result in a Material Adverse Effect. (e)Subsidiaries. Each of the Company’s subsidiaries is duly organized, validly existing and in good standing under the laws of its jurisdiction of organization and is in good standing under such laws and has the power and authority to own, lease and operate its properties and carry on its business as now conducted. None of the Company’s subsidiaries owns or leases property or engages in any activity in any jurisdiction that might require its qualification to do business as a foreign corporation in such jurisdiction and in which the failure to qualify as such would have a Material Adverse Effect on the Company and its subsidiaries, taken as a whole. (f)Approvals. No consent, approval, order or authorization of, or registration, declaration or filing with, any governmental authority or other Person (including, without limitation, the shareholders of any Person) is required in connection with the execution and delivery of the Transaction Documents executed by the Company and the performance and consummation of the transactions contemplated thereby, other than such as have been obtained and remain in full force and effect and other than such qualifications or filings under applicable securities laws as may be required in connection with the transactions contemplated by this Agreement (collectively, the “Required Approvals”). (g)No Violation or Default. None of the Company or the Company’s subsidiaries is in violation of or in default with respect to (i)its Charter Documents or other organizational documents or any material judgment, order, writ, decree, statute, rule or regulation applicable to such Person; or (ii)any material mortgage, indenture, agreement, instrument or contract to which such Person is a party or by which it is bound (nor is there any waiver in effect which, if not in effect, would result in such a violation or default). (h)Litigation. Except as set forth in Item2(h) of the Disclosure Schedule or any SEC Report (as defined below), no actions (including, without limitation, derivative actions), suits, proceedings or investigations are pending or, to the knowledge of the Company, threatened in writing against the Company or the Company’s subsidiaries at law or in equity in any court or before any other governmental authority that if adversely determined (i)could, if there were an unfavorable decision, have or reasonably be expected to result in a Material Adverse Effect or (ii)adversely affects or challenges the legality, validity or enforceability of the Transaction Documents or the transactions contemplated thereby. (i)Title. The Company and the Company’s subsidiaries own and have good and marketable title in fee simple absolute to, or a valid leasehold interest in, all their respective real properties and good title to their other respective assets and properties as reflected in the most recent financial statements included in the SEC Reports (except those assets and properties disposed of in the ordinary course of business since the date of such financial statements) and all respective assets and properties acquired by the Company and the Company’s subsidiaries since such date (except those disposed of in the ordinary course of business). Except as set forth in the SEC Reports, such assets and properties are subject to no Lien other than (i)Liens for current taxes not yet due and payable, (ii)Liens imposed by law and incurred in the ordinary course of business for obligations not past due, (iii)Liens in respect of pledges or deposits under workers’ compensation laws or similar legislation, and (iv)Liens, encumbrances and defects in title which do not in any case materially detract from the value of the property subject thereto or have a Material Adverse Effect, and which have not arisen otherwise than in the ordinary course of business. (j)Intellectual Property.The Company and the Company’s subsidiaries own or possess sufficient legal rights to all patents, trademarks, service marks, trade names, copyrights, trade secrets, licenses, information, processes and other intellectual property rights necessary or material for its business as now conducted and as proposed to be conducted, without any conflict with, or infringement of the rights of, others which could reasonably be expected to have a Material Adverse Effect. 2 (k)SEC Reports; Financial Statements.The Company has filed all reports, schedules, forms, statements and other documents required to be filed by the Company under the Securities Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or such shorter period as the Company was required by law or regulation to file such material) (the foregoing materials, including the exhibits thereto and documents incorporated by reference therein, being collectively referred to herein as the “SEC Reports”) on a timely basis or has received a valid extension of such time of filing and has filed any such SEC Reports prior to the expiration of any such extension.As of their respective dates, the SEC Reports complied in all material respects with the requirements of the Securities Act and the Exchange Act, as applicable, and none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.The Company is an issuer subject to Rule 144(i) under the Securities Act.The financial statements of the Company included in the SEC Reports comply in all material respects with applicable accounting requirements and the rules and regulations of the Commission with respect thereto as in effect at the time of filing.Such financial statementshave been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis during the periods involved (“GAAP”), except as may be otherwise specified in such financial statements or the notes thereto and except that unaudited financial statements may not contain all footnotes required by GAAP, and fairly present in all material respects the financial position of the Company and its consolidated subsidiaries as of and for the dates thereof and the results of operations cash flow for the periods then ended, subject, in the case of unaudited statements, to normal, immaterial, year-end audit adjustments. (l)Equity Securities.The Company’s total authorized and issued capitalization is as set forth in Item2(l)of the Disclosure Schedule. The equity securities (“Equity Securities”) of the Company have the respective rights, preferences and privileges set forth in the Company’s Charter Documents in effect on the date hereof. All of the outstanding Equity Securities of the Company have been duly authorized and are validly issued, fully paid and nonassessable. Except as set forth in Item2(l)of the Disclosure Schedule or in the SEC Reports, there are as of the date of this Agreement no options, warrants or rights to purchase Equity Securities of the Company authorized, issued or outstanding, and the Company is not obligated in any other manner to issue shares of its Equity Securities. Except as set forth in Item2(l)of the Disclosure Schedule, there are no restrictions on the transfer of Equity Securities of the Company, other than those imposed by the Company’s Charter Documents as of the date hereof, or relevant state and federal securities laws, and no holder of any Equity Security of the Company or other Person is entitled to preemptive or similar statutory or contractual rights, either arising pursuant to any agreement or instrument to which the Company is a party or that are otherwise binding upon the Company. The offer and sale of all Equity Securities of the Company issued before the Closing Date complied with or were exempt from registration or qualification under all applicable federal and state securities laws. Except as set forth in Item2(l)of the Disclosure Schedule or in the SEC Reports, no Person has the right to demand or other rights to cause the Company to file any registration statement under the Securities Act, relating to any Equity Securities of the Company presently outstanding or that may be subsequently issued, or any right to participate in any such registration statement. (m)Accuracy of Information Furnished. None of the Transaction Documents and none of the other certificates, statements or information furnished to Investors by or on behalf of the Company or the Company’s subsidiaries in connection with the Transaction Documents or the transactions contemplated thereby contains or will contain any untrue statement of a material fact or omits or will omit to state a material fact necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. The Company does not represent or warrant that it will achieve any financial projections provided to the Investors and represents only that such projections were prepared in good faith. (n)Operating Company.The Company is an “operating company” within the meaning of Section 22062(b)(2) of the California Financial Code in that (A) it primarily engages, wholly or substantially, directly or indirectly through a majority owned subsidiary or subsidiaries, in the production or sale, or the research or development, of a product or service other than the investment of capital, (B) it is not an individual or sole proprietorship, (C) it is not an entity with no specific business plan or purpose and its business plan is not to engage in a merger or acquisition with an unidentified company or companies or other entity or person, and (D) it intends to use the proceeds from the sale of the Notes and Warrants extended to it solely for the operation of the Company’s business and uses other than personal, family, or household purposes. The Company’s board of directors, in the exercise of its fiduciary duties, has approved the sale of the Notes based upon a reasonable belief that the loans represented by the Notes are appropriate for the Company after reasonable inquiry concerning the Company’s financing objectives and financial situation. (o)No “Bad Actor” Disqualification.The Company has exercised reasonable care, in accordance with Commission rules and guidance, to determine whether any Covered Person (as defined below) is subject to any of the “bad actor” disqualifications described in Rule506(d)(1)(i) through (viii) under the Securities Act (“Disqualification Events”). To the Company’s knowledge, no Covered Person is subject to a Disqualification Event. The Company has complied, to the extent applicable, with any disclosure obligations under Rule506(e) under the Securities Act. “Covered Persons” are those persons specified in Rule506(d)(1) under the Securities Act, including the Company; any predecessor or affiliate of the Company; any director, executive officer, other officer participating in the offering, general partner or managing member of the Company; any beneficial owner of 20% or more of the Company’s outstanding voting equity securities, calculated on the basis of voting power; any promoter (as defined in Rule405 under the Securities Act) connected with the Company in any capacity at the time of the sale of the Notes and the Warrants; and any person that has been or will be paid (directly or indirectly) remuneration for solicitation of purchasers in connection with the sale of the Notes and the Warrants (a “Solicitor”), any general partner or managing member of any Solicitor, and any director, executive officer or other officer participating in the offering of any Solicitor or general partner or managing member of any Solicitor. (p)Acknowledgment Regarding Investors’ Purchase of Securities.The Company acknowledges and agrees that the Investors are acting solely in their capacity of an arm’s length purchaser with respect to the Transaction Documents and the transactions contemplated thereby.The Company further acknowledges that the Investors are not acting as a financial advisor or fiduciary of the Company (or in any similar capacity) with respect to the Transaction Documents and the transactions contemplated thereby and any advice given by the Investors or any of its representatives or agents in connection with the Transaction Documents and the transactions contemplated thereby is merely incidental to the Investors’ purchase of the Securities.The Company further represents to the Investors that the Company’s decision to enter into this Agreement and the other Transaction Documents has been based solely on the independent evaluation of the transactions contemplated hereby by the Company and its representatives. 3 (q)Acknowledgment Regarding Purchasers’ Trading Activity.Anything in this Agreement or elsewhere herein to the contrary notwithstanding, it is understood and acknowledged by the Company that: (i) the Investors have not been asked by the Company to agree, nor have the Investors agreed, to desist from purchasing or selling, long and/or short, securities of the Company, or “derivative” securities based on securities issued by the Company or to hold the Securities for any specified term, (ii) past or future open market or other transactions by the Investors, specifically including, without limitation, short sales or “derivative” transactions, before or after the closing of this or future private placement transactions, may negatively impact the market price of the Company’s publicly-traded securities, (iii) the Investors, and any counterparties in “derivative” transactions to which an Investor is a party, directly or indirectly, may presently have a “short” position in the Common Stock and (iv) the Investors shall not be deemed to have any affiliation with or control over any arm’s length counterparty in any “derivative” transaction.The Company further understands and acknowledges that (y) the Investors may engage in hedging activities at various times during the period that the Securities are outstanding, including, without limitation, during the periods that the value of the Warrant Shares deliverable with respect to Securities are being determined, and (z) such hedging activities (if any) could reduce the value of the existing shareholders' equity interests in the Company at and after the time that the hedging activities are being conducted.The Company acknowledges that such aforementioned hedging activities do not constitute a breach of any of the Transaction Documents. (r)Acknowledgment of Dilution.The Company acknowledges that the issuance of the Securities may result in dilution of the outstanding shares of Common Stock, which dilution may be substantial under certain market conditions.The Company further acknowledges that its obligations under the Transaction Documents, including, without limitation, its obligation to issue the Warrant Shares pursuant to the Transaction Documents, are unconditional and absolute and not subject to any right of set off, counterclaim, delay or reduction, regardless of the effect of any such dilution or any claim the Company may have against any Investor and regardless of the dilutive effect that such issuance may have on the ownership of the other shareholders of the Company. 3.Representations and Warranties of Investors. Each Investor, for that Investor alone, represents and warrants to the Company upon the acquisition of a Note and Warrant as follows: (a)Binding Obligation. Such Investor has full legal capacity, power and authority to execute and deliver this Agreement and to perform its obligations hereunder. The execution and delivery of the Transaction Documents and performance by such Investor of the transactions contemplated by the Transaction Documents have been duly authorized by all necessary corporate or similar action on the part of such Investor.This Agreement and the Transaction Documents constitute valid and binding obligations of such Investor, enforceable in accordance with their terms, except as limited by bankruptcy, insolvency or other laws of general application relating to or affecting the enforcement of creditors’ rights generally and general principles of equity. (b)Securities Law Compliance. (i)Such Investor has been advised that the Notes, the Warrants and the underlying securities have not been registered under the Securities Act, or any state securities laws and, therefore, cannot be resold unless they are registered under the Securities Act and applicable state securities laws or unless an exemption from such registration requirements is available. Such Investor is aware that, the Company is under no obligation to effect any such registration with respect to the Notes, the Warrants or the underlying securities or to file for or comply with any exemption from registration. (ii)Such Investor has not been formed solely for the purpose of making this investment and is purchasing the Notes or Warrants to be acquired by such Investor hereunder for its own account for investment, not as a nominee or agent, and not with a view to, or for resale in connection with, the distribution thereof, and Investor has no present intention of selling, granting any participation in, or otherwise distributing the same. Such Investor is acquiring the Securities hereunder in the ordinary course of its business. (iii)The Investor, either alone or together with its representatives, has such knowledge, sophistication and experience in financial and business matters that such Investor is capable of evaluating the merits and risks of such investment in the Securities, is able to incur a complete loss of such investment without impairing such Investor’s financial condition and is able to bear the economic risk of such investment for an indefinite period of time. (iv)At the time such Investor was offered the Securities, it was, and as of the date hereof it is, and on each date on which it exercises any Warrants or converts any Debentures it will be either: (i) an “accredited investor” as defined in Rule 501(a) under the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the Securities Act.Such Investor is not required to be registered as a broker-dealer under Section 15 of the Exchange Act. Such Investor has furnished or made available any and all information requested by the Company or otherwise necessary to satisfy any applicable verification requirements as to accredited investor status. Any such information is true, correct, timely and complete. (v)Such Investor is not purchasing the Securities as a result of any advertisement, article, notice or other communication regarding the Securities published in any newspaper, magazine or similar media or broadcast over television or radio or presented at any seminar or any other general solicitation or general advertisement 4 (vi)The residency of the Investor (or, in the case of a partnership or corporation, such entity’s principal place of business) is correctly set forth beneath such Investor’s name on Schedule I hereto. (c)Access to Information. Such Investor acknowledges that the Company has given such Investor access to the corporate records and accounts of the Company and to all information in its possession relating to the Company, has made its officers and representatives available for interview by such Investor, and has furnished such Investor with all documents and other information required for such Investor to make an informed decision with respect to the purchase of the Notes and the Warrants. (d)Tax Advisors. Such Investor has reviewed with its own tax advisors the U.S. federal, state and local and non-U.S. tax consequences of this investment and the transactions contemplated by this Agreement. With respect to such matters, such Investor relies solely on any such advisors and not on any statements or representations of the Company or any of its agents, written or oral. Such Investor understands that it (and not the Company) shall be responsible for its own tax liability that may arise as a result of this investment and the transactions contemplated by this Agreement. (e)Short Sales and Confidentiality Prior To The Date Hereof.Other than consummating the transactions contemplated hereunder, such Investor has not directly or indirectly, nor has any Person acting on behalf of or pursuant to any understanding with such Purchaser, executed any purchases or sales, including Short Sales,of the securities of the Company during the period commencing from the time that such Investor first received a term sheet (written or oral) from the Company or any other Person representing the Company setting forth the material terms of the transactions contemplated hereunder until the date hereof (“Discussion Time”).Notwithstanding the foregoing, in the case of a Investor that is a multi-managed investment vehicle whereby separate portfolio managers manage separate portions of such Purchaser’s assets and the portfolio managers have no direct knowledge of the investment decisions made by the portfolio managers managing other portions of such Investor’s assets, the representation set forth above shall only apply with respect to the portion of assets managed by the portfolio manager that made the investment decision to purchase the Securities covered by this Agreement.Other than to other Persons party to this Agreement, such Investor has maintained the confidentiality of all disclosures made to it in connection with this transaction (including the existence and terms of this transaction). (f)No “Bad Actor” Disqualification Events. Neither (i)such Investor, (ii)any of its directors, executive officers, other officers that may serve as a director or officer of any company in which it invests, general partners or managing members, nor (iii)any beneficial owner of any of the Company’s voting equity securities (in accordance with Rule506(d) of the Securities Act) held by such Investor is subject to any Disqualification Event (as defined in Section2(o)), except for Disqualification Events covered by Rule506(d)(2)[(ii) or (iii)] or (d)(3) under the Securities Act and disclosed reasonably in advance of the Closing in writing in reasonable detail to the Company. 4.Conditions to First Closing of the Investors. Each Investor’s obligations at the First Closing are subject to the fulfillment, on or prior to the First Closing Date, of all of the following conditions, any of which may be waived in whole or in part by all of the Investors: (a)Representations and Warranties. The representations and warranties made by the Company in Section2 hereof shall have been true and correct when made, and shall be true and correct on the First Closing Date. (b)Governmental Approvals and Filings. Except for any notices required or permitted to be filed after the First Closing Date with respect to the Required Approvals, the Company shall have obtained all governmental approvals required in connection with the lawful sale and issuance of the Notes and Warrants. (c)Legal Requirements. At the First Closing, the sale and issuance by the Company, and the purchase by the Investors, of the Notes and Warrants shall be legally permitted by all laws and regulations to which the Investors or the Company are subject. (d)Proceedings and Documents. All corporate and other proceedings in connection with the transactions contemplated at the First Closing and all documents and instruments incident to such transactions shall be reasonably satisfactory in substance and form to the Investors. (e)Transaction Documents. The Company shall have duly executed and delivered to the Investors the following documents: (i)This Agreement; and (ii)Each Note and Warrant issued hereunder; (f)Corporate Documents. The Company shall have delivered to the Investors each of the following: (i)A certificate of the Secretary of the Company, dated the First Closing Date, certifying (a)that the Certificate of Incorporation of the Company, certified as of a recent date by the Secretary of State of the State of Delaware and attached thereto, is in full force and effect and has not been amended, supplemented, revoked or repealed since the date of such certification; (b)that attached thereto is a true and correct copy of the Bylaws of the Company as in effect on the First Closing Date; and (c)that attached thereto are true and correct copies of resolutions duly adopted by the Board of Directors of the Company and continuing in effect, which authorize the execution, delivery and performance by the Company of this Agreement, the Warrants, and the Notes and the consummation of the transactions contemplated hereby and thereby; and 5 (ii)A Certificate of Good Standing or comparable certificate as to the Company, certified as of a recent date prior to the First Closing Date by the Secretary of State of Delaware and a Certificate of Good Standing certified as of a recent date prior to the First Closing Date by the Secretary of the States of Maryland, Florida, New Jersey and Virginia. 5.Conditions to Second Closing of the Investors. If the Company and the Gemini Investor have mutually agreed in writing to conduct the Second Closing, then the obligations of the Gemini Investor and any other Investor participating in the Second Closing are subject to the fulfillment, on or prior to the Second Closing Date, of all of the following conditions, any of which may be waived in whole or in part by all of the Investors participating in the Second Closing: (a)Representations and Warranties.The representations and warranties made by the Company in Section2 hereof shall be true and correct in all material respects on the Second Closing Date. (b)Governmental Approvals and Filings. Except for any notices required or permitted to be filed after the Second Closing Date with respect to the Required Approvals, the Company shall have obtained all governmental approvals required in connection with the lawful sale and issuance of the Notes and Warrants at the Second Closing. (c)Legal Requirements. At the Second Closing, the sale and issuance by the Company, and the purchase by the Investors participating in the Second Closing, of the Notes and Warrants shall be legally permitted by all laws and regulations to which such Investors or the Company are subject. (d)Transaction Documents. The Company shall have duly executed and delivered to the Investors participating in the Second Closing each Note and Warrant to be issued at the Second Closing and shall have delivered to such Investors fully executed copies, if applicable, of all documents delivered to the Investors participating in the initial Closing. (e)Corporate Documents. The Company shall have delivered to the Investors a certificate of the Secretary of the Company, dated such Second Closing Date, certifying that the certifications made in the certificate of the Secretary of the Company delivered to the Investors at the initial Closing remain true and correct. 6.Conditions to Obligations of the Company. The Company’s obligation to issue and sell the Notes at the First Closing and at the Second Closing is subject to the fulfillment, on or prior to the First Closing Date or the Second Closing Date, of the following conditions, any of which may be waived in whole or in part by the Company: (a)Representations and Warranties. The representations and warranties made by the applicable Investors in Section3 hereof shall be true and correct when made, and shall be true and correct on the First Closing Date and the Second Closing Date. (b)No Default. No Event of Default, and no event or condition that, with the passage of time or giving of notice or both would be an Event of Default, shall have occurred and be continuing. (c)Governmental Approvals and Filings. Except for any notices required or permitted to be filed after the First Closing Date or the Second Closing Date with respect to any Required Approvals, the Company shall have obtained all governmental approvals required in connection with the lawful sale and issuance of the Notes. (d)Legal Requirements. At the First Closing and at the Second Closing, the sale and issuance by the Company, and the purchase by the applicable Investors, of the Notes shall be legally permitted by all laws and regulations to which such Investors or the Company are subject. (e)Purchase Price. Each Investor shall have delivered to the Company the Purchase Price in respect of the Note and Warrant being purchased by such Investor referenced in Section1(b) hereof. 7.Additional Covenants of the Company. (a)Non-Public Information.Except with respect to the material terms and conditions of the transactions contemplated by the Transaction Documents, the Company covenants and agrees that neither it, nor any other Person acting on its behalf, will provide any Investor or its agents or counsel with any information that the Company believes constitutes material non-public information, unless prior thereto the Investors shall have entered into a written agreement with the Company regarding the confidentiality and use of such information.The Company understands and confirms that the Investors shall be relying on the foregoing covenant in effecting transactions in securities of the Company. 6 (b)Indemnification of Investors.Subject to the provisions of this paragraph, the Company will indemnify and hold the Investors and their respective directors, officers, shareholders, members, partners, employees and agents (and any other Persons with a functionally equivalent role of a Person holding such titles notwithstanding a lack of such title or any other title), each Person who controls an Investor (within the meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the directors, officers, shareholders, agents, members, partners or employees (and any other Persons with a functionally equivalent role of a Person holding such titles notwithstanding a lack of such title or any other title) of such controlling persons, as applicable, (each, a “Investor Party”) harmless from any and all losses, liabilities, obligations, claims, contingencies, damages, costs and expenses, including all judgments, amounts paid in settlements, court costs and reasonable attorneys’ fees and reasonable costs of investigation that any Investor Party may suffer or incur as a result of or relating to (a) any breach of any of the representations, warranties, covenants or agreements made by the Company in this Agreement or in the other Transaction Documents or (b) any action instituted against the Investor Parties in any capacity, or any of them or their respective Affiliates, by any shareholder of the Company who is not an Affiliate of the Investor Party, with respect to any of the transactions contemplated by the Transaction Documents (unless such action is based upon a breach of the Investor Party’s representations, warranties or covenants under the Transaction Documents or any agreements or understandings the Investor Party may have with any such shareholder or any violations by suchInvestor Party of state or federal securities laws or any conduct by the Investor Party which constitutes fraud, gross negligence, willful misconduct or malfeasance).If any action shall be brought against any Investor Party in respect of which indemnity may be sought pursuant to this Agreement, the Investor Party shall promptly notify the Company in writing, and the Company shall have the right to assume the defense thereof with counsel of its own choosing reasonably acceptable to the Investor Party.Any Investor Party shall have the right to employ separate counsel in any such action and participate in the defense thereof, but the fees and expenses of such counsel shall be at the expense of the Investor Party except to the extent that (i) the employment thereof has been specifically authorized by the Company in writing, (ii) the Company has failed after a reasonable period of time to assume such defense and to employ counsel or (iii) in such action there is, in the reasonable opinion of counsel, a material conflict on any material issue between the position of the Company and the position of the Investor Party, in which case the Company shall be responsible for the reasonable fees and expenses of no more than one such separate counsel for all Investor Parties.The Company will not be liable to any Investor Party under this Agreement (y) for any settlement by an Investor Party effected without the Company’s prior written consent, which shall not be unreasonably withheld or delayed; or (z) to the extent, but only to the extent that a loss, claim, damage or liability is attributable to any Investor Party’s breach of any of the representations, warranties, covenants or agreements made by the Investor Party in this Agreement or in the other Transaction Documents.The indemnification required by this paragraph shall be made by periodic payments of the amount thereof during the course of the investigation or defense, as and when bills are received or are incurred.The indemnity agreements contained herein shall be in addition to any cause of action or similar right of any Investor Party against the Company or others and any liabilities the Company may be subject to pursuant to law. (c)Reservation and Listing of Securities. (i)The Company shall maintain a reserve from its duly authorized shares of Common Stock for issuance pursuant to the Transaction Documents in such amount as may then be required to fulfill its obligations in full under the Transaction Documents and shall confirm the adequacy of such reserve upon written request of an Investor. (ii)If, on any date, the number of authorized but unissued (and otherwise unreserved) shares of Common Stock is less than the number of shares of Common Stock required to fulfill the Company’s obligations in full under the Notes and Warrants (the “Required Minimum”) on such date, then the Board of Directors shall use commercially reasonable efforts to amend the Company’s certificate or articles of incorporation to increase the number of authorized but unissued shares of Common Stock to at least the Required Minimum at such time, as soon as possible and in any event not later than the 75th day after such date. (iii)The Company shall, if applicable: (i) in the time and manner required by the principal Trading Market, prepare and file with such Trading Market an additional shares listing application covering a number of shares of Common Stock at least equal to the Required Minimum on the date of such application, (ii) take all steps necessary to cause such shares of Common Stock to be approved for listing or quotation on such Trading Market as soon as possible thereafter, (iii) provide to the Investor evidence of such listing or quotation and (iv) maintain the listing or quotation of such Common Stock on any date at least equal to the Required Minimum on such date on such Trading Market or another Trading Market. (d)Form D; Blue Sky Filings.The Company agrees to timely file a Form D with respect to the Securities as required under Regulation D and to provide a copy thereof, promptly upon request of the Investors. The Company shall take such action as the Company shall reasonably determine is necessary in order to obtain an exemption for, or to qualify the Securities for, sale to the Investors at the applicable Closing under applicable securities or “Blue Sky” laws of the states of the United States, and shall provide evidence of such actions promptly upon request of the Investors. (e)Prohibition on Variable Rate Transactions and Section 3(a)(10) Transactions.The Company agrees not to (i) for a period of up to two (2) years from the Closing Date, enter into any financing transactions that contain a conversion price that changes daily or varies based on the current market price of the common stock (a “Variable Rate Transaction”), or (ii) enter into any debt settlement agreements pursuant to Section 3(a)(10) of the Securities Act, in each case except pursuant to a written consent instrument signed by each of the Company, Gemini Master Fund, Ltd. or its assigns (“Gemini”) and the Holders (including if applicable, Gemini) holding a Majority in Interest. (f)Usury.To the extent it may lawfully do so, the Company hereby agrees not to insist upon or plead or in any manner whatsoever claim, and will resist any and all efforts to be compelled to take the benefit or advantage of, usury laws wherever enacted, now or at any time hereafter in force, in connection with any claim, action or proceeding that may be brought by any Investor in order to enforce any right or remedy under any Transaction Document.Notwithstanding any provision to the contrary contained in any Transaction Document, it is expressly agreed and provided that the total liability of the Company under the Transaction Documents for payments in the nature of interest shall not exceed the maximum lawful rate authorized under applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no event shall any rate of interest or default interest, or both of them, when aggregated with any other sums in the nature of interest that the Company may be obligated to pay under the Transaction Documents exceed such Maximum Rate.It is agreed that if the maximum contract rate of interest allowed by law and applicable to the Transaction Documents is increased or decreased by statute or any official governmental action subsequent to the date hereof, the new maximum contract rate of interest allowed by law will be the Maximum Rate applicable to the Transaction Documents from the effective date thereof forward, unless such application is precluded by applicable law.If under any circumstances whatsoever, interest in excess of the Maximum Rate is paid by the Company to any Investor with respect to indebtedness evidenced by the Transaction Documents, such excess shall be applied by the Investor to the unpaid principal balance of any such indebtedness or be refunded to the Company, the manner of handling such excess to be at such Investor’s election. 7 (g)Fees and Expenses.At the First Closing under Section 2.1, the Company has agreed to reimburse Gemini the non-accountable sum of $20,000.The Company shall pay all Transfer Agent fees (including, without limitation, any fees required for same-day processing of any instruction letter delivered by the Company and any conversion or exercise notice delivered by an Investor), stamp taxes and other taxes and duties levied in connection with the delivery of any Securities to the Investors. (h)Short Sales and Confidentiality After The Date Hereof. Each Investor, severally and not jointly with the other Investors, covenants that neither it, nor any Affiliate acting on its behalf or pursuant to any understanding with it, will execute any Short Sales during the period commencing with the Discussion Time and ending at such time the transactions contemplated by this Agreement are first publicly announced. Each Investor, severally and not jointly with the other Investors, covenants that until such time as the transactions contemplated by this Agreement are publicly disclosed by the Company, such Investor will maintain the confidentiality of the existence and terms of this transaction and the information included in the Transaction Documents and the Disclosure Schedules.Notwithstanding the foregoing, no Investor makes any representation, warranty or covenant hereby that it will not engage in Short Sales in the securities of the Company after the time that the transactions contemplated by this Agreement are first publicly announced. Notwithstanding the foregoing, in the case of an Investor that is a multi-managed investment vehicle whereby separate portfolio managers manage separate portions of such Investor’s assets and the portfolio managers have no direct knowledge of the investment decisions made by the portfolio managers managing other portions of such Investor’s assets, the covenant set forth above shall only apply with respect to the portion of assets managed by the portfolio manager that made the investment decision to purchase the Securities covered by this Agreement. (i)Post-Closing.Within ten days after the First Closing Date, the Company will deliver to the Investors a Certificate of Good Standing or comparable certificate as to the Company, certified as of a recent date by the Secretary of the States of California, North Carolina and Pennsylvania. 8.Miscellaneous. (a)Waivers and Amendments. Any provision of this Agreement, the Warrants and the Notes may be amended, waived or modified only upon the written consent of the Company and a Majority in Interest; provided however, that no such amendment, waiver or consent shall: (i) reduce the principal amount of any Note without the affected Investor’s written consent, or (ii) reduce the rate of interest of any Note without the affected Investor’s written consent.Any amendment or waiver effected in accordance with this paragraph shall be binding upon all of the parties hereto. (b)Governing Law; JUDICIAL REFERENCE.This Agreement shall be governed by and interpreted in accordance with the laws of the State of California, without giving effect to the principles thereof regarding the conflict of laws. The Company irrevocably (a) consents to and expressly submits to the exclusive personal jurisdiction of any state or federal court sitting in San Diego County, California in connection with any dispute or proceeding arising out of or relating to this Agreement or any other Transaction Document, (b) agrees that all claims in respect of any such dispute or proceeding may only be heard and determined in any such court, (c) expressly submits to the venue of any such court for the purposes hereof, and (d) waives any claim of improper venue and any claim or objection that such courts are an inconvenient forum or any other claim or objection to the bringing of any such proceeding in such jurisdictions or to any claim that such venue of the suit, action or proceeding is improper. The Company hereby irrevocably consents to the service of process of any of the aforementioned courts in any such proceeding by the mailing of copies thereof by reputable overnight courier (e.g., FedEx) or certified mail, postage prepaid, to such party's address as provided for herein, such service to become effective ten (10) calendar days after such mailing. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.If the jury waiver set forth in this paragraph is not enforceable, then any claim or cause of action arising out of or relating to this Agreement, the other Transaction Documents or any of the transactions contemplated therein shall be settled by judicial reference pursuant to California Code of Civil Procedure Section 638 et seq. before a referee sitting without a jury, such referee to be mutually acceptable to the parties or, if no agreement is reached, by a referee appointed by the Presiding Judge of the California Superior Court for San Diego County. This paragraph shall not restrict a party from exercising remedies under the Uniform Commercial Code or from exercising pre-judgment remedies under applicable law. (c)Survival. The representations, warranties, covenants and agreements made herein shall survive the execution and delivery of this Agreement. (d)Successors and Assigns. Subject to the restrictions on transfer described in Sections8(e) and8(f)below, the rights and obligations of the Company and the Investors shall be binding upon and benefit the successors, assigns, heirs, administrators and transferees of the parties. (e)Registration, Transfer and Replacement of the Notes. The Notes issuable under this Agreement shall be registered notes. The Company will keep, at its principal executive office, books for the registration and registration of transfer of the Notes. Prior to presentation of any Note for registration of transfer, the Company shall treat the Person in whose name such Note is registered as the owner and holder of such Note for all purposes whatsoever, whether or not such Note shall be overdue, and the Company shall not be affected by notice to the contrary. Subject to any restrictions on or conditions to transfer set forth in any Note, the holder of any Note, at its option, may in person or by duly authorized attorney surrender the same for exchange at the Company’s principal place of business, and promptly thereafter and at the Company’s expense, except as provided below, receive in exchange therefor one or more new Note(s), each in the principal requested by such holder, dated the date to which interest shall have been paid on the Note so surrendered or, if no interest shall have yet been so paid, dated the date of the Note so surrendered and registered in the name of such Person or Persons as shall have been designated in writing by such holder or its attorney for the same principal amount as the then unpaid principal amount of the Note so surrendered. Upon receipt by the Company of evidence reasonably satisfactory to it of the ownership of and the loss, theft, destruction or mutilation of any Note and (a)in the case of loss, theft or destruction, of indemnity reasonably satisfactory to it; or (b)in the case of mutilation, upon surrender thereof, the Company, at its expense, will execute and deliver in lieu thereof a new Note executed in the same manner as the Note being replaced, in the same principal amount as the unpaid principal amount of such Note and dated the date to which interest shall have been paid on such Note or, if no interest shall have yet been so paid, dated the date of such Note. 8 (f)Assignment. The rights, interests or obligations hereunder may not be assigned, by operation of law or otherwise, in whole or in part, by the Company without the prior written consent of a Majority in Interest (other than by merger)Any Investor may assign any or all of its rights under this Agreement to any Person to whom such Investor assigns or transfers any Securities, provided that such transferee agrees in writing to be bound, with respect to the transferred Securities, by the provisions of the Transaction Documents that apply to the “Investors.” (g)Entire Agreement. This Agreement together with the other Transaction Documents constitute and contain the entire agreement among the Company and Investors and supersede any and all prior agreements, negotiations, correspondence, understandings and communications among the parties, whether written or oral, respecting the subject matter hereof. (h)Notices. All notices, requests, demands, consents, instructions or other communications required or permitted hereunder shall in writing and faxed, mailed or delivered to each party as follows: (i)if to an Investor, at such Investor’s address or facsimile number set forth in the Schedule of Investors attached as ScheduleI, or at such other address as such Investor shall have furnished the Company in writing, or (ii)if to the Company, at 7020 Dorsey Road, Hanover, Maryland 21076, Tel: (443) 557-0200, Fascimile: (443) 557-0201 with a copy to Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, New York 10006, Attention: Thomas A. Rose, Esq., Fax: (212) 930-9725 or at such other address or facsimile number as the Company shall have furnished to the Investors in writing. All such notices and communications will be deemed effectively given the earlier of (i)when received, (ii)when delivered personally, (iii)one business day after being delivered by facsimile (with receipt of appropriate confirmation), (iv)one business day after being deposited with an overnight courier service of recognized standing or (v)four days after being deposited in the U.S. mail, first class with postage prepaid. (i)Expenses. The Company shall pay on demand all reasonable fees and expenses, including reasonable attorneys’ fees and expenses in connection with the preparation, execution and delivery of this Agreement and the other Transaction Documents.The Company shall also pay on demand all reasonable fees and expenses, including reasonable attorneys’ fees and expenses, incurred by Investors with respect to any amendments or waivers hereof requested by the Company or in the enforcement or attempted enforcement of any of the obligations of the Company to the Investors under the Transaction Documents or in preserving any of the Investors’ rights and remedies (including, without limitation, all such fees and expenses incurred in connection with any “workout” or restructuring affecting the Transaction Documents or the obligations thereunder or any bankruptcy or similar proceeding involving the Company or any of its subsidiaries). (j)Separability of Agreements; Severability of this Agreement. The Company’s agreement with each of the Investors is a separate agreement and the sale of the Notes to each of the Investors is a separate sale. Unless otherwise expressly provided herein, the rights of each Investor hereunder are several rights, not rights jointly held with any of the other Investors. Any invalidity, illegality or limitation on the enforceability of the Agreement or any part thereof, by any Investor whether arising by reason of the law of the respective Investor’s domicile or otherwise, shall in no way affect or impair the validity, legality or enforceability of this Agreement with respect to other Investors. If any provision of this Agreement shall be judicially determined to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby. (k)Counterparts. This Agreement may be executed in one or more counterparts, each of which will be deemed an original, but all of which together will constitute one and the same agreement. Facsimile copies of signed signature pages will be deemed binding originals.Inthe event that any signature is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format data file, such signature shall create a valid and binding obligation of the party executing (or on whose behalf such signature is executed) with the same force and effect as if such facsimile or “.pdf” signature page were an original thereof. (l)Severability. If any term, provision, covenant or restriction of this Agreement is held by a court of competent jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the terms, provisions, covenants and restrictions set forth herein shall remain in full force and effect and shall in no way be affected, impaired or invalidated, and the parties hereto shall use their commercially reasonable efforts to find and employ an alternative means to achieve the same or substantially the same result as that contemplated by such term, provision, covenant or restriction. It is hereby stipulated and declared to be the intention of the parties that they would have executed the remaining terms, provisions, covenants and restrictions without including any of such that may be hereafter declared invalid, illegal, void or unenforceable (m)No Third-Party Beneficiaries.This Agreement is intended for the benefit of the parties hereto and their respective successors and permitted assigns and is not for the benefit of, nor may any provision hereof be enforced by, any other Person. (n)Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking of any action or the expiration of any right required or granted herein shall not be a Business Day, then such action may be taken or such right may be exercised on the next succeeding Business Day. (o)Construction. The parties agree that each of them and/or their respective counsel has reviewed and had an opportunity to revise the Transaction Documents and, therefore, the normal rule of construction to the effect that any ambiguities are to be resolved against the drafting party shall not be employed in the interpretation of the Transaction Documents or any amendments hereto. (Signature Page Follows) 9 The parties have caused this Agreement to be duly executed and delivered by their proper and duly authorized officers as of the date and year first written above. COMPANY: BREKFORD CORP. a Delaware corporation By: Name: Title: INVESTOR: GEMINI MASTER FUND, LTD. By: Name: Title: 10 SCHEDULE I SCHEDULE OF INVESTORS PART A – FIRST CLOSING Name and Address Face Amount of Note Purchase Price Warrant (Number of shares of Common Stock) Gemini Master Fund, Ltd. Address for all notices: Gemini Master Fund, Ltd. 619 South Vulcan Ave., Suite #203, Encinitas, CA 92024 Attn: Steven Winters Tel.:(858) 480-2828 $ $ 780,000 shares of the Company’s common stock, par value $0.001 per share (subject to adjustment as provided in the Warrant) 11 SCHEDULE I (continued) SCHEDULE OF INVESTORS PART B – SECOND CLOSING Name and Address Face Amount of Note Purchase Price Warrant (Number of shares of Common Stock) Gemini Master Fund, Ltd. Address for all notices: Gemini Master Fund, Ltd. 619 South Vulcan Ave., Suite #203, Encinitas, CA 92024 Attn: Steven Winters Tel.:(858) 480-2828 $ $ 480,000 shares of the Company’s common stock, par value $0.001 per share (subject to adjustment as provided in the Warrant) 12 SCHEDULE II DISCLOSURE SCHEDULE Item 2(h) - Litigation None. Item 2(l) – Equity Securities Authorized Shares ● Preferred stock, $0.0001 par value; 20,000,000 shares authorized; no shares issued and outstanding. ● Common stock, $0.0001 par value; 150,000,000 shares authorized; approximately 44,632,569 shares issued and outstanding as of March 16, 2015. Convertible Securities 1.On November 4, 2014, Brekford Corp. (the "Company") entered into Promissory Note Extension Agreements (the "Agreements") with C.B. Brechin and Scott Rutherford for the purpose of extending the maturity dates (the "Maturity Date") of its $250,000 unsecured promissory note issued to Mr. Brechin and its $250,000 unsecured promissory note issued to Mr. Rutherford, both issued on November 9, 2009 (the "Promissory Notes"), until the earlier of (i) November 9, 2015 or (ii) the date that is 10 business days from the date on which the Company closes any equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000. Prior to the parties' entry into the Agreements, the Maturity Date was the earlier of (a) November 9, 2014 or (b) the date that is 10 business days from the date on which the Company closes any equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000. As of September 30, 2014, the aggregate amount outstanding under the Promissory Notes was $500,000. The form of Agreement will be filed as an exhibit to the Company's Annual Report on Form 10-K for the year ending December 31, 2014 as required by Item 601(b)(10) of Regulation S-K. 2.On February 20, 2014, Brekford Corp. (the “Company”) entered into Non-Qualified Stock Option Agreements for Non-Employee Directors (the “Option Agreements”) with its independent board members.A total of 225,000 options were issued at an exercise price of $0.20, expiring on February 20, 2019 and vesting over a three-year period at a rate of 33-1/3% per year. Transfer Restrictions None. Preemptive or other Contractual Rights None. Registration Rights None. 13 Exhibit A FORM OF NOTE THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. BREKFORD CORP. 6% CONVERTIBLE PROMISSORY NOTE Original Principal Amount: $715,000
